The appellant was convicted of the offense of violating the prohibition laws by distilling alcoholic liquors or having in his *Page 230 
possession a still, etc. The evidence was circumstantial, and it would be of no benefit to detail or discuss it. That for the state made a case proper to be submitted to the jury. No motion for a new trial was made.
Objection by the solicitor to the questions put to the witness Wilkie were properly sustained. It could make no difference in the case for what purpose the whistle referred to was blown. Anyway the same evidence was, in substance, already before the jury without objection. Hence there could have been no injury to defendant in the said rulings.
The case appears to have been carefully tried and submitted to the jury under correct instructions as to the law. In none of the rulings complained of by counsel in their brief filed on this appeal, or reserved on the trial, do we find error prejudicial to defendant's rights, and, there being none in the record, the judgment is affirmed.
Affirmed.